DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Please elect one (A-D):
Group A.  A capacitor-assisted, solid state lithium-ion battery as in embodiment of Figure 1.
Group B.  A capacitor-assisted, solid state lithium-ion battery as in embodiment of Figure 2.
Group C.  A capacitor-assisted, solid state lithium-ion battery as in embodiment of Figure 3.
Group D.  A capacitor-assisted, solid state lithium-ion battery as in embodiment of Figure 4.

Please elect one (a-e):
The electrolyte comprises a mixture of lithium bis(fluorosulfonyl) imide and 1-ethyl-3-methyl imidazolium bis(fluorosulfonyl) imide.
The electrolyte comprises a mixture of lithium bis(trifluoromethyl sulfonyl) imide-tetraglyme ionic liquid with silica particles or alumina particles.
The electrolyte comprises a mixture of lithium hexafluoro phosphate dissolved into propylene carbonate and dimethyl carbonate with one of LiyLa3Zr20i2 or Li1+xAlxGe2-x(P04)3.
The electrolyte comprises a mixture of LiCIO4 in dimethyl sulfoxide with a mixture of poly (methyl acrylate) and poly(ethylene glycol).
The electrolyte comprises The electrolyte comprises a mixture of lithium bis(trifluoromethane sulfonyl) imide dissolved in [N-ethyl (methyl ether)-N-methyl pyrrolidinium trifluoromethane sulfonimide] [bis(trifhioromethanesulfonyl)imide] with a mixture of poly (vinylidene fluoride) copolymer with hexafluoropropylene.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 16 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Geroge Grove on 3/5/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/               Primary Examiner, Art Unit 1723